UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6116


JOHN HENRY CURTIS, JR.,

                Plaintiff – Appellant,

          v.

SOLOMON HEJIRIKA;   THE    ATTORNEY   GENERAL   OF   THE   STATE   OF
MARYLAND,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cv-00684-JKB)


Submitted:   May 7, 2012                        Decided:    June 4, 2012


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Henry Curtis, Jr., Appellant Pro SE. Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Henry Curtis, Jr., seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition and denying his motion for reconsideration.                       The orders

are not appealable unless a circuit justice or judge issues a

certificate    of    appealability.           See    28   U.S.C.    § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                When the district court denies

relief on     the    merits,    a   prisoner        satisfies     this   standard    by

demonstrating       that     reasonable       jurists     would     find   that     the

district    court’s     assessment     of     the     constitutional       claims    is

debatable    or     wrong.     Slack   v.      McDaniel,     529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                     Slack, 529 U.S.

at 484-85.

            We have independently reviewed the record and conclude

that Curtis has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

deny leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately

                                          2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3